Citation Nr: 1033986	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter come before the Board of Veterans' Appeals (Board) on 
appeal of January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND 

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In October 2007, the Veteran submitted a claim for service 
connection for multiple sclerosis as a result of exposure to 
Agent Orange while stationed in Vietnam from 1970 to 1971.  In 
addition, the Veteran stated that he also believes his multiple 
sclerosis is related to drinking contaminated water while 
stationed in Camp Lejeune, North Carolina. 

The Veteran's in-service personnel records indicate he was 
stationed in Camp Lejeune from October 1968 to January 1969 and 
from July 1971 to August 1972.  He was also stationed in Vietnam 
from June 1970 to May 1971.  See in-service personnel records.  

The Veteran stated in January 2008 that while stationed at Camp 
Lejeune, his wife gave birth to their son who died at birth.  
Prior to losing their son, his wife suffered a miscarriage.  In 
1973, his wife gave birth to a son who was born "with a hole in 
his heart" but did survive.  In 1975 another son died at six 
months old.  He stated there was no explanation to the causes of 
these problems until 1999 or 2000 when he was notified by a 
"woman in Washington, DC" that in 1971 and 1972 the water at 
"Camp Lejeune in the off post housing called Taraw Terrace" was 
contaminated and that the government was conducting a survey on 
the health effects of the children born during this time.  The 
woman stated that the contamination came from a motor pool or a 
dry cleaning facility.  Afterwards, the Veteran was never 
notified of the survey results and was not contacted again 
regarding this issue.  Id.

The Veteran contends there is evidence that the contamination of 
water at Camp Lejeune contributed to his current diagnosis of 
multiple sclerosis as he is the only member of his family who has 
this condition. 

Furthermore, the Veteran has submitted a December 2005 testimony 
of a wife of a disabled Vietnam Veteran before the House 
Committee on Veterans Affairs stating that deaths from nervous 
systems diseases such as multiple sclerosis was related to 
occupational exposure to organic solvents.  The Veteran has also 
submitted internet articles and a report from the National 
Academy of Sciences on the Environmental Protection Agency's 
assessment that tetrachloroethylene, a chemical used for dry 
cleaning, metal degreasing, and other applications, is an 
environmental contaminant which is toxic to the nervous system.  

The Board notes that a July 2003 letter from the Department of 
Health and Human Services and an undated letter from the 
Department of the Navy, were sent to the Veteran thanking him for 
taking part in the Camp Lejeune Survey. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  A VA examination has 
not been provided for this claim and, in this case, based on the 
evidence of possible exposure to contaminated water during 
service and the Veteran's statements the Board finds that an 
examination and opinion are needed.

Given the evidence of record, the AMC should attempt to obtain 
additional evidence regarding the correlation between the 
contamination of water at Camp Lejeune in the early 1970s and 
multiple sclerosis.  Furthermore, the Veteran should be given an 
opportunity to submit any additional evidence he has in his 
possession to support his claim.

Accordingly, the case is REMANDED for the following action:

1.	The AMC must afford the Veteran and his 
representative an additional opportunity 
to submit any information that is not 
evidenced by the current record.

2.	The AMC should contact the appropriate 
agency(ies) for further information on 
water contamination at Camp Lejeune and 
whether any toxic chemicals present at 
Camp Lejeune have been linked to multiple 
sclerosis.

3.	Once the above instructions have been 
completed and all outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA examination 
with an examiner with the appropriate 
expertise to obtain an opinion on the 
etiology of his multiple sclerosis.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it at least as likely as not that the 
Veteran's multiple sclerosis is 
etiologically related to his service, to 
include drinking contaminated water while 
in service and/or exposure to Agent Orange 
in Vietnam.

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder and a complete copy of this remand 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The examiner 
is also asked to review all medical 
articles submitted by the Veteran.  A 
rationale for any opinion advanced should 
be provided.  The examiner should also 
state what sources were consulted in 
forming the opinion.

4.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


